IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0055
                              Filed November 3, 2021


IN RE THE MARRIAGE OF STEVEN RAY SCHMITZ
AND PAULA RAE SCHMITZ

Upon the Petition of
STEVEN RAY SCHMITZ,
      Petitioner-Appellant,

And Concerning
PAULA RAE SCHMITZ,
     Respondent-Appellee
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Andrea J. Dryer,

Judge.



       Steven Schmitz appeals the property distribution in the decree dissolving

his marriage to Paula Schmitz. AFFIRMED.



       Paul W. Demro of Correll, Sheerer, Benson, Engels, Galles & Demro,

P.L.C., Cedar Falls, for appellant.

       Rick R. Lubben, La Porte City, for appellee.



       Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                        2


VAITHESWARAN, Judge.

      Steven and Paula Schmitz married in 2010. The couple entered into a

contract to purchase an acreage. When the couple divorced in late 2020, the

district court found “the principal balance owed on” the acreage would be

“$243,545.90” at the beginning of 2021, and the couple would have “made

payments of principal plus interest totaling $117,575.” The court granted Steven

ownership and possessory rights to the acreage but ordered him to pay Paula

$40,000 “to accomplish an equitable division of the parties’ rights and interest in

the contract.” The court reasoned:

      [Paula] contributed wages toward the installment payments required
      by the contract. She made homemaking contributions to care for and
      maintain the property as required by the contract. In setting the
      amount at $40,000 rather than an amount closer to one-half of the
      total principal and interest payments that the parties will have made
      by the end of this year under the contract, the court has also
      considered that [Steven] is assuming some risk that he may not be
      able to perform the contract for health or other reasons, [Steven’s]
      past contributions to performing the contractual obligations, and the
      efforts that [Steven] will be required to make to continue performing
      the contractual obligations after this decree is entered.

The court also considered the property payment in tandem with Paula’s spousal

support request and denied that request in part because “[t]he payments that she

[would] receive pursuant to the marital property division [would] be sufficient for

her maintenance as she continue[d] to work toward becoming self-supporting at a

standard of living reasonably comparable to that enjoyed during the marriage.”

The court further noted that “[s]pousal support payments in addition to the

payments required by the property division would place an unreasonable financial

burden upon [Steven,] given his income and his other obligations under the

decree.”
                                           3


       On appeal, Steven takes issue with the amount of the payment. He argues:

“[I]f we assume there is equity in the property as the result of the joint efforts of the

parties, the joint equity is only approximately $25,394.12. Each party’s share is

$12,697.06. There is no basis for the [c]ourt’s award to Paula of over three times

that amount.”

       We are unpersuaded.        The district court considered pertinent statutory

factors, including Paula’s contributions to the marriage, Steven’s health, and

Paula’s spousal support request. See Iowa Code § 598.21(5)(c), (d), (h) (2019).

Even if the district court had used a fair-market-value analysis, resulting in joint

equity of $25,394,12, Steven’s proposed figure overlooks the ten-year length of

the marriage and the significant disparity in the parties’ earnings. Significantly, the

court declined to award Paula half the value of the couple’s payments on the

contract, settling instead for about thirty-four percent of those payments. Even

under Steven’s proposed calculation using fair market value, given the significant

disparity in income, Paula’s contributions to the marriage, and Paula’s need for

support, we do not find the property settlement to be inequitable. On our de novo

review, we conclude the record fully supports the court’s findings in support of the

$40,000 award.

       AFFIRMED.